              - .-........
               .              ~---~--
 Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.5 Page 1 of 13
                                                                                      i l-JI~2/)MA~ ~~::.                      LIC A127531
                                                                                      UTAH C"OUNTY CONSTABLE ANTHONY R FERN LUND
                                                                               F C 't HLUNO P ROC E SS SRVC 40N 100E PROVO UT 31S· 312•077a




 Bruce M. Franson (10792)
 FLICKINGER SUTTERFIELD & BOULTON
 9289 South Redwood Road, Ste. A
 West Jordan. UT 84088
 Telephone: (80 1) 370-0505
 Facsimile: (80 l) 509-7101
 bruce@fsutah.com
 Attorney for Plaintiff


                         IN THE FOURTH JUDICIAL DISTRICT COURT
                      TN AND FOR WASATCH COUNTY, STATE OF UTAH

  KENNETH JEPSON, JASON JEPSON,
  BRIAN JESPON, individuals,                                               SUMMONS

           Plaintiffs,

  V.                                                            Tier Ill
                                                                Case No. 200500087
  SCOTT MAXFIELD, an individual; and                            Judge Jennifer A. Brown
  CANDYCO, LLC, dba MRS. CALLS.

           Defendants.


 THE STATE OF UTAH TO DEFENDANT: Scott Maxfield

        You are hereby swnmoned and required to file an Answer in writing to the attached Complaint

with the Clerk of the Fourth Judicial District Court (Wasatch County) located at 1361 South Highway 40,

Ste 110, Heber City, Utah 84032 and to serve upon, or mail to FLICKINGER SUTTERFIELD &

BOULTON, 9289 S. Redwood Rd., Ste. A, West Jordan, UT 84088, Plaintiffs attorneys, a copy of said

answer within twenty-one (21) days after service of this Summons upon you.

        If you fail to do so, judgment by default will be taken against you for the relief demanded in said

Complaint which has been filed with the cierk of said Com t and a copy of which is hereto annexed and

herewith served upon you.
    Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.6 Page 2 of 13




         DA TED September 11, 2020.

                                      FLICKINGER SUTTERFIELD & BOULTON


                                       Isl Bruce M. Franson
                                      Bruce M. Franson
                                      Attorney for Plaintiff



    SERVE DEFENDANT AT:

         Scott Maxfield
         64 E. Provence Way
         Midway, UT 84049-6963




f


I
I




                                       2
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.7 Page 3 of 13




 Bruce M . Franson (10792)
 FLICKINGER SUTTERFIELD & BOULTON
 9289 South Redwood Road, Ste. A
 West Jordan, UT 84088
 Telephone: (801) 370-0505
 Facsimile: (801) 509-7101
 bruce@fsutah.com
 Attorney for Plaintiff


                          IN THE FOURTH JUDICIAL DISTRICT COURT
                      TN AND FOR WASATCH COUNTY, STATE OF UTAH

  KENNETH JEPSON, JASON JEPSON,
  BRIAN JESPON, individuals,                                           SUMMONS

           Plain tiffs,

  V.                                                           Tier III
                                                               Case No. 200500087
  SCOTT MAXFIELD, an individual; and                           Judge Jennifer A. Brown
  CANDYCO, LLC, dba MRS. CALLS.

           Defendants.


 THE STATE OF UTAH TO DEFENDANT: Scott Maxfield

         You are hereby swnmoned and required to file an Answer in writing lo the allached Complaint

 with the Clerk of the Fourth Judicial District Court (Wasatch County) located at 1361 South Highway 40,

 Ste 110, Heber City, Utah 84032 and to serve upon, or mail to FLICKINGER SUTTERFIELD &

BOULTON, 9289 S. Redwood Rd., Ste. A, West Jordan, UT 84088, Plaintiffs attorneys, a copy of said

answer within twenty-one (21) days after service of this Sununons upon you.

        If you fail to do so, judgment by default will be taken against you for the relief demanded in said

Complaint which has been fiied with the clerk of said Cow·t and a copy of which is hereto annexed and

herewith served upon you.
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.8 Page 4 of 13




     DATED September 11, 2020.

                                 FLICKINGER SUTTERFIELD & BOULTON


                                 Isl Bruce M. Franson
                                 Bruce M. Franson
                                 Attorney for Plaintiff



SERVE DEFENDANT AT:

     Scott Maxfield
     64 E. Provence Way
     Midway, UT 84049-6963




                                    2
 Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.9 Page 5 of 13




Bruce M. Franson ( I 0792)
FLICKINGER SUTTERFIELD & BOULTON
9289 South Redwood Road, Ste. A
West Jordan, UT 84088
Telephone: (80 I) 3 70-0505
Facsimile: (801) 509-7101
bruce@ fsutah.com
Allomey for Plaint(IJ


                          IN THE FOURTH JUDICIAL DISTRICT COURT
                       TN AND FOR WASATCH COUNTY, STATE OF UTAH

 KENNETH JEPSON, JASON JEPSON,
 BRIAN JESPON, individuals,                                         COMPLAINT

            Plain tiffs,

 V.                                                          Tier III
                                                             Case No. 200500087
 SCOTT MAXFIELD, an individual; and                          Judge Jennifer A. Brown
 CANDYCO, LLC, dba MRS. CALLS.

            Defendants.


          Plaintiffs Kenneth Jepson, Jason Jepson, and Brian Jepson ("Plaintiffs"), through their

w1dersigned attorneys of record, hereby complains of Defendants and alleges as follows:

                             PARTIES, JURISDICTION & VENUE

      1. Plaintitls are, and at all times relevant hereto were, residents of Midway, Wasatch County,

         Utah.

      2. Defendant Scott Maxfield ("Maxfield") is an individual residing, upon information and

         belief, in Midway, Wasatch County, Utah.
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.10 Page 6 of 13




  3. Upon infonnation and belief Maxfield is and at all times relevant hereto, was the owner or

     a principal of Defendant CandyCo, LLC.

  4. Defendant Candyco LLC, dba Mrs. Calls ("CandyCo") is a Utah limited liability company

     with its principal place of business in Heber, Wasatch County, Utah.

  5. Plaintiff alleges that at all times material hereto, Defendants were each acting for

      themselves, and as an agent, se,vant, and/or employee of each of its co-defendants, and in

      doing or failing to do the acts alleged herein was acting within the scope and authority as

      such agent, servant and/or employee, and with the permission and consent of its co-

      defendant.

  6. Each Defendant, whether acting for itself or as an agent or otherwise, is in some way liable

      or responsible to the Plaintiff on the facts herein alleged and thereby caused damages as

      herein alleged.

  7. At all times mate1ial to this action, Defendants have employed individuals engaged in

      commerce or in the production of goods for commerce and/or handling, selling, or

      otherwise working on goods or materials that have been moved in or produced m

      commerce by any person, as defined by the FLSA, 29 U.S.C. §§ 206-207.

  8. Defendants' annual gross volume of sales made or business done exceeds $500,000.

  9. All events giving rise to this Complaint occuned in, and the causes of action alleged in this

      action arose in Wasatch County, Utah.

  10. This Court has jurisdiction over this action pursuant to Utah Code§ 78A-5-102.

  11. Venue is proper in this Court pursuant to Utah Code§ 78B-3-307.

                                               2
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.11 Page 7 of 13




                                 GENERAL ALLEGATIONS

   12. Beginning in the fall of 2018 all Plaintifls collectively applied for a position to work with

      Defendant CandyCo.

   13. This process entailed a series of verbal conversations and text message exchanges with

       Defendant Maxfield.

   14. As part of these discussions, Maxfield offered to hire Plaintiffs to work at CandyCo.

   15. The agreement between Plaintiffs and Defendants was that Plaintiffs would begin work at

       a rate of $12 per hours, and after four to seven weeks would be raised to $20 per hour.

   16. Plaintiffs had multiple conversations with Maxfield, both in person an over text message,

       reiterating and confirming the agreed upon pay raise.

   17. During those conversations, Maxfield reiterated his understanding of the agreement, but

       prevaricated on payment, delayed in responding, and implied that other managerial

       employees or partners were actually at fault for failing to make the payments at issue.

   18. Plaintiffs never received the pay raises promised to them.

    19. Plaintiffs worked more than 40 hours per week beginning with the first week of

       employment.

   20. Plaintiffs were not in a managerial position or otherwise exempt from the overtime pay

       requirements of the Utah Payment of Wages Act or the FLSA as described in further detail

       herein below.

   21 . Plaintiffs continued to work more than 40 hours per week each and every week they were

       employed by the Defendants.


                                                 3
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.12 Page 8 of 13




   22. Plaintiffs were not paid the necessary and mandatory additional wages required by the Utah

       Payment of Wages Act and the FLSA for any of the overtime they worked while employed

       by Defendants.

   23 . Plaintiffs terminated their employment with Defendants on or about November 23, 2018.

   24. Plaintiffs engaged the services of attorney Ariel Jepson, who drafted and sent a written

       demand to the Defendants on or about August 7, 2019.

    25. Attorney Jepson sent a second demand on or about September 10, 2019.

    26. To date, Defendants have not paid the unpaid wages or the unpaid overtime owed to the

       Plaintiffs.

                                 FIRST CLAIM FOR RELIEF
                                     (Breach of Contract)

    27. Plaintiffs reallege and incorporate by reference herein all preceding paragraphs in this

       Complaint.

    28. Piaintiffs entered into a conn·act with Defendants, acting through Scott Maxfield, to raise

       their pay to $20 per hour.

    29. Defendants breached their contractual duties in several ways, including but not limited to

       when they failed and refused to provide the promised pay raises according to the

        agreement.

    30. Defendants' breach was done knowingly and intentionally or in reckless disregard of the

       terms of the agreement and of the rights of the Plaintiffs.




                                                 4
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.13 Page 9 of 13




  31. By those breaches, Defendants also breached the covenant of good faith and fair dealing

      implicit in their contract with Plaintiffs.

   32. As a proximate result of Defendants' breaches of the employment agreement, Plaintiffs

      incurred economic and noneconomic damages in an amount to be determined at trial,

      together with any legal interest thereon from the date of Defendants' first breach of said

      contract.

   33 . Plaintiffs have incurred, and will continue to incur, consequential damages in an amount

      to be proven at time oftiial. These consequential damages include attorney' s fees and costs

       for the prosecution of this action.

                               SECOND CLAIM FOR RELIEF
                                       (Fraud)

   34. Plaintiffs reallege and incorporate by reference herein all preceding paragraphs in this

       Complaint.

   35. During the course of their employment of Plaintiffs, Defendants made several false

       statements to Plaintiffs about matters that were material to Plaintiffs' employment with

       Defendants, including but not limited to:

           a. Promised wage raises from $12 per hour to $20 per hour after anywhere from 4 to

               7 weeks,

           b. Payment of overtime wages for overtime actually worked

   36. Such statements were co1mnunicated to Plaintiffs by Maxfield himself.




                                                    5
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.14 Page 10 of 13




   37. Defendants made these statements knowing Lhey were false or with a reckless disregard for

       the t.rnth or falsity of the statements.

   38. Defendants intended Plaintiffs to rely on the statements.

    39. In fact, Plaintiffs reasonably relied on Defendants' statements to their detriment.

    40. To the extent staff or any employee or agent of Defendants who is not named as a

        Defendant herein is found at fault for making the fraudulent stalements described above,

        Defendants are vicariously liable for the acts or omissions of such.

    41. The actions of Defendants described herein above were done knowingly and intentionally

        or with reckless disregard of the rights of the Plaintiffs.

    42. As a proximate result of Defendants failures and breaches described herein, Plaintitls

        incurred economic and noneconomic damages in an amount to be determined at trial,

        together with any legal interest thereon from the date of Defendants' first breach of said

        duties.

    43. Plaintiffs have incurred, and will continue to incur, consequential damages in an amount

        to be proven at time of trial. These consequential damages include attorney' s fees and costs

        for the prosecution of this action.

                                  THIRD CLAIM FOR RELIEF
                                    FLSA - Unpaid Overtime

    44. Plaintiffs reallege and incorporate by reference herein all preceding paragraphs in this

        Complaint.




                                                   6
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.15 Page 11 of 13




   45. Plaintiffs worked for Defendants between approximately September 12, 2018, and

      November 23, 2018.

   46. Plaintiffs were not required to exercise or otherwise rely on any advanced knowledge or

      experience to complete their job duties.

   4 7. During the course of their employment with Defendants, Plaintiff regularly worked over

       40 hours per work week without receiving any additional compensation.

   48. The FLSA requires that covered employees be compensated for all hours worked in excess

       of forty (40) hours per week at a rate not less than one and one-half (1 1/i) times the regular

       rate at which he is employed. See 29 U.S.C. § 207(a)(l).

   49. Defendants are subject to the wage requirements of the FLSA because Defendant is an

       "employer" under 29 U.S. C. § 203(d).

   50. At all relevant times, Defendants were, and continue to be, an "employer" engaged in

       interstate commerce and/or in the production of goods for commerce within the meaning

       of the FLSA, 29 U.S.C. § 203.

   51. During all relevant times the Plaintiffs were covered employees entitled to the above-

       described FLSA protections. See 29 U.S.C. § 203(e).

   52. Plaintiffs are not exempt from the requirements of the FLSA.

   53. Plaintiffs are entitled to be paid ove11ime compensation for all hours worked over forty

       (40) in a workweek pursuant to 29 U.S.C. § 207(a)(l) and 29 C.F.R. § 778.112.

   54. Defendants' compensation scheme applicable to Plaintiffs failed to comply with either 29

       U.S.C. § 207(a)(l) or 29 C.F.R. § 778.112.


                                                  7
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.16 Page 12 of 13




   55. Defendants knowingly failed to compensate Plaintiffs at a rate of one and one-half (l '/2)

       times their regular hourly wage for homs worked in excess of fo1ty (40) hours per week,

       in violation of29 U.S.C. § 207(a)(l) and 29 C.F.R. § 778.112.

   56. Defendants also knowingly failed to create, keep and preserve records with respect to work

       performed by Plaintiffs sufficient to determine their wages, hours and other conditions of

       employment 111 violation of the FLSA, 29 U.S.C. § 21 l(c); 29 C.F.R. §§ 516.5(a),

       516.6(a)(l), 516.2(c).

   57. In violating the FLSA, Defendants acted willfully and with reckless disregard of clearly

       applicable FLSA provisions.

   58. Pursuant 29 U.S.C. § 216(b), employers, such as Detendants, who fail to pay an employee

       wages in conformance with the FLSA shall be liable to the employee for the unpaid

       minimum and ove1time wages, an additional equal amount as liquidated damages,

       reasonable attorney's fees, and costs of the action.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs demand judgment against the Defendants in an amount to be

determined by the jury for the following damages:

   1. Economic damages, in a reasonable and substantial amount for unpaid wages and overtime,

       to be proved at tlial and dete1mined by the jury;

   2. Noneconomic damages, in a reasonable and substantial amount, to be proved at trial and

       determined by the jury;

   3. For liquidated damages for Defendants' failure to pay overtime pursuant to the FLSA;


                                                 8
Case 2:20-cv-00831-DBB Document 2-1 Filed 11/23/20 PageID.17 Page 13 of 13




   4. For punitive damages in an amount to be detennined at trial;

   5. For all allowable statutory interest on Plaintiff's economic damages; and

   6. For all attorneys' fees incuned in the negotiation and prosecution of this case;

   7. For any other and further legal and/or equitable relief deemed just and proper by the Court

       including, without limitation, attorney fees, costs, pre- and post-judgment interest, and any

       other damages recoverable by law.

                                      TIER DESIGNATION

       Plaintiff represents that the total amount of damages he is seeking and should be awarded

are sufficient to satisfy the Tier III requirements of the Utah Rules of Civil Procedure and discovery

should proceed as therein proscribed.

       DATED September 11, 2020.

                                               FLICKINGER SUTTERFIELD & BOULTON


                                               Isl Bruce M. Franson
                                               Bruce M. Franson
                                               Attorney for Plaintiff




                                                  9
